DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claims 1, 13, and 16 changing the limitation “all air in the vehicle is purged” to “all air in the vehicle is replaced” has overcome the 112(b) rejections and they are therefore withdrawn.
Applicant’s amendments to claims 1 and 16 introducing matter from dependent claims has overcome the rejection under 101 and it is therefore withdrawn.
Applicant’s amendments to independent claims 1, 13, and 16 introducing matter from claims marked allowable has distinguished over the prior art and the rejections are therefore withdrawn.
Allowable Subject Matter
Claims 1-3, 6, 8-13, and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach determining two air purge percentages for two different power levels as has been recited in independent claims 1, 13, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Thursday 8:00am - 4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762